UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6542


TYRONE PERRY,

                    Plaintiff - Appellant,

             v.

WARDEN WILLIE DAVIS; TERRE MARSHALL, Director of Health Services;
KENNARD DUBOSE, Assistant Director of Health Services; KIM JONES,
Program Manager; DOCTOR BEVERLY WOOD; HOSPITAL DIRECTOR
JAMES STONEY DRAKE; UNIT MANAGER CAPTAIN JACQUE
HOLSINGER; ANDREW HODGE, Qualified Mental Health Professional,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Bruce H. Hendricks, District Judge. (1:18-cv-02349-BHH)


Submitted: October 16, 2020                                   Decided: October 26, 2020


Before WYNN, FLOYD, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyrone Perry, Appellant Pro Se. Daniel Roy Settana, Jr., MCKAY FIRM, P.A. Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tyrone Perry seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and granting in part and denying in part

Defendants’ motion for summary judgment in this action filed pursuant to 42 U.S.C.

§ 1983. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and

certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Perry

seeks to appeal is neither a final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2